 Case 2:18-cv-09732-DDP-RAO Document 41 Filed 07/15/19 Page 1 of 1 Page ID #:742

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-09732-DDP-RAO                                          Date     July 15, 2019
 Title             Innova Solutions, Inc. v. Kathy Baran




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                          Maria Bustillos
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                   Jonathan Roger Sturman                                  Joshua Samuel Press
 Proceedings:                 Motion for Summary Judgment [28]
                              Motion for Summary Judgment [29]



         Court hears oral argument and takes the matters under submission.




                                                                                           1       :       07
                                                               Initials of Preparer   PG




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
